MEMORANDUM **
Eleazar Monje appeals his 70-month sentence following a guilty plea conviction for possession with intent to distribute heroin, in violation of 21 U.S.C. § 841(a)(1), and aiding and abetting, in violation of 18 U.S.C. § 2. We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742. We vacate and remand.
Monje contends the district court erred by refusing to grant him a mitigating role adjustment pursuant to Sentencing Guidelines § 3B1.2. We review de novo the district court’s interpretation of the Sentenc*378ing Guidelines and its application of those guidelines to a particular case for abuse of discretion. See United States v. Rojas-Millan, 234 F.3d 464, 472 (9th Cir.2000) (citations omitted).
Based upon our review of the record, we conclude that the district court, which did not have the benefit of our decision in Rojas-Millan, erroneously limited the scope of its evaluation of Monje’s role in the offense. See Rojas-Millan, 234 F.3d at 473-74 (comparing defendant to all participants in a criminal scheme, not just his co-defendants). Accordingly, we vacate the sentence and remand for further consideration consistent with this disposition.
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.